Citation Nr: 0738637	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-06 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of a left knee injury.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to May 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO granted an increased rating, to 30 percent, for 
residuals of the veteran's left knee injury and denied his 
claim of entitlement to a TDIU.  A notice of disagreement 
(NOD) was received in May 2002, a statement of the case (SOC) 
regarding the evaluation of the left knee was issued in June 
2002, a NOD regarding TDIU was received in March 2003, and a 
SOC regarding TDIU was issued in May 2003.  Substantive 
appeals were received from the veteran in March and June 
2003.

In March 2004, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include scheduling a VA 
orthopedic examination of the left knee.  After accomplishing 
the requested action, the RO continued the denial of the 
claims on appeal (as reflected in a February 2007 
supplemental SOC (SSOC)). 

In April 2007, the veteran and his spouse testified during a 
hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record. Thereafter, in April 
2007, the RO continued the denial of both claims on appeal 
(as reflected in a SSOC), and returned these matters to the 
Board for further appellate consideration.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Medical evidence shows that the veteran's service-
connected residuals of a left knee injury primarily consist 
of limited motion of the knee due to osteoarthritis, and 
complaints of pain, suggesting impairment of the tibia and 
fibula with marked knee disability; there is no ankylosis of 
the knee, or nonunion of the left tibia and fibula, with 
loose motion, requiring a brace.

3.  The veteran's service-connected disabilities consist of 
residuals of a left knee injury (rated as 30 percent 
disabling); status post injury to nose (rated as 10 percent 
disabling); gastritis with gastroesophageal reflux disease, 
claimed as stomach condition claimed as due to the use of 
non-steroidal anti-inflammatory agents for the treatment of 
the left knee associated with left knee injury (rated as 10 
percent disabling); and left foot and ankle disability 
associated with residuals of a left knee injury (rated as 10 
percent disabling).  The combined rating is 50 percent.

4.  The veteran's service-connected disabilities do not meet 
the minimum percentage requirements for a schedular award of 
a TDIU, and the disabilities are not shown to prevent him 
from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a left knee injury are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.10, 4.14, 4.20, 
4.27, 4.40, 4.45, 4.68, 4.71a, Diagnostic Codes (DCs) 5010, 
5262 (2007).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.2, 4.10, 4.15, 4.16, 4.19 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an April 2004 post-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for a higher 
rating for residuals of a left knee injury and for his TDIU 
claim, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  The June 2002 SOC and the February 
2007 SSOC set forth the criteria for higher ratings for the 
left knee (which is sufficient under Dingess/Hartman), and a 
March 2006 letter generally informed the appellant how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations.  
After issuance of each notice described above, and 
opportunity for the appellant to respond, the April 2007 SSOC 
reflects readjudication of the claims.  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; post-service private 
medical records; outpatient treatment records from VA Medical 
Centers (VAMCs) in Durham, North Carolina, and Salem, 
Virginia, and from the VA outpatient clinic in Danville, 
Virginia; as well as reports of VA examination.  Also of 
record and considered in connection with these claims is the 
transcript of the veteran's April 2007 RO hearing , as well 
as various written statements provided by the veteran, and by 
his spouse and  his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating for Left Knee

A.  Factual Background

On VA examination in December 2000, the veteran complained of 
swelling in his left knee such that he could hardly get up 
and down in a chair or go up and down steps, or walk or stand 
for long periods of time.  He said that the knee was swollen 
after his eight-hour shift at his former job.  It was noted 
that the veteran was told that ultimately he would need a 
total knee replacement.  He used crutches and a cane 
occasionally.  On examination, the veteran walked with a 
limp.  He wore a soft knee brace.  There was tenderness along 
the joint space and some hypertrophy of the medial aspect of 
the tibial plateau.  The patella was displaced several 
centimeters to the lateral side of the knee, which gave the 
knee a deformed appearance.  Flexion of the left knee was to 
100 degrees and flexion of the right knee was to 130 degrees.  
Extension was to 0 degrees bilaterally.  There was no 
abnormality to varus or valgus stress.  The examiner 
indicated that he could not elicit any drawer's sign or 
McMurray's sign.  The diagnosis was post-traumatic 
degenerative joint disease of the knee with residuals.

A July 2001 VA outpatient treatment record notes recorded 
range of motion of the veteran's left knee as from 0 degrees 
to 120 degrees with good patellar tracking and negative 
Lachman's and anterior/posterior drawer.  Some crepitus and 
moderate effusion also were noted.  X-rays revealed evidence 
of osteoarthritis.

On VA examination in April 2002, the veteran complained that 
he was not able to go up and down stairs because of his knee 
condition.  He related three surgeries on his left knee since 
an in-service motor vehicle accident.  He was currently 
wearing a knee brace.  The examiner noted marked limitation 
of motion of the knee, noting that, while the veteran usually 
walked with a cane, he presented for the examination in a 
wheelchair because of surgery on his left shoulder.  Both 
legs measured from the anterior superior spine of the ileum 
to the medial malleolus of the ankle were equal.  Range of 
motion of the right knee was from 0 to 140 degree flexion 
while for the left knee was from 5 degrees to 20 degrees 
flexion.  The examiner diagnosed osteoarthritis of the left 
knee with severe limitation of motion.

An April 2002 x-ray of the left knee taken at a VA facility 
showed no significant change since a July 1997 radiographic 
examination.  Findings of chondrocalcinosis with calcium were 
noted of the medial and lateral meniscus, as were mild 
osteophytic spurring of the knee and patella.  There was 
joint space narrowing of the patellofemoral joint and no 
significant compartmental narrowing of the medial and lateral 
compartments .  Knee bones appeared to be slightly osteopenic 
in appearance.  The interpreter raised the question of 
whether or not there might be small joint effusion present.  

On VA examination in January 2005, the veteran complained of 
pain, weakness, and stiffness in his left knee.  While there 
were flare-ups when the knee swelled, he had pain in the knee 
all the time.  It was noted that he used a brace on the left 
knee.  The veteran related that the patella was dislocated on 
one occasion which was corrected by surgery and that there 
had not been any recurrent dislocations of the patella since 
that surgery.  On examination, extension was to 0 degrees and 
flexion to 60 degrees.  Pain was reported on range of motion 
and the veteran stopped when the pain began.  There was no 
evidence of ankylosis.  No fatigue, weakness, or lack of 
endurance was noted.  Repetitive motion did not increase the 
loss of range of motion.  No edema, effusion, instablility, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement were listed as objective evidence of 
painful motion.  Functional limitations were weightbearing 
that was only fair and the fact that the veteran limped and 
walked with a cane.  There were no constitutional signs of 
inflammatory arthritis.  The examiner diagnosed traumatic 
arthritis of the left knee.

A January 2005 x-ray of the left knee at a VA facility 
revealed degenerative changes of all compartments with joint 
space narrowing of the patellofemora compartment.  
Chondrocalcinosis was noted of the medial and lateral 
meniscus.  No acute boney process was identified.  It was 
noted that views of the knee were essentially unchanged from 
a prior examination.  

A February 2005 VA medical record notes that the veteran was 
treated for left knee pain and a history of arthritis in the 
left knee was noted. 

An April 2005 record of treatment at a VA outpatient clinic 
reflects that examination of the left knee was unremarkable.

A May 2005 VA medical record of an orthopedic consultation 
reflects the veteran's complaints of ongoing knee pain.  The 
veteran said that the knee swelled when he walked.  The 
veteran's wife told the examiner that the veteran used a 
mobile chair at home and that he could not walk or stand long 
due to the knee.  It was noted that the veteran had a brace 
for the knee and that he could walk with a cane for a 50-yard 
distance.  Beyond that, the knee became swollen and hurt.  He 
appeared for the consultation in a wheelchair.  On 
examination, the left knee had a large horseshoe-type 
incision medially, circumferentially around the patella.  It 
was noted that the patella appeared to be sitting off 
laterally.  Range of motion of the left knee, which was 
associated with crepitus and grinding, was recorded as from 
minus 20 degrees to 80 degrees.  The knee was clinically 
stable to varus and valgus stress with some discomfort and 
McMurray's did cause some generalized knee discomfort.  The 
orthopedic physician's impression was traumatic arthritis of 
the left knee.  A June 2005 x-ray of the left knee indicated 
traumatic arthritis of the left knee.  

X-rays of the left knee taken at a VA facility in June 2005 
indicated significant traumatic arthritis of the 
patellofemoral joint as well as some osteoarthritic changes 
of the tibiofemoral joint.  There was some cyst formation 
noted and some irregularity, although the joint space still 
remained intact.  The examiner's impression was traumatic 
arthritis of the left knee.

On VA examination in August 2005, the veteran said that he 
maneuvered around home with a cane and used a motor scooter 
when he went to the mall.  He used a wheelchair if he went 
any distance and presented for this examination in a 
wheelchair.  Flare-ups were associated with activity, if he 
was up and about and tried to do too much, such as walking 
with a cane.  There were no episodes of dislocation or 
recurrent subluxation or of inflammatory arthritis.  On 
examination, the patella was displaced laterally.  Range of 
motion of the left knee was recorded as extension from 0 
degrees to minus 15 degrees.  The examiner noted that 
extension a few degrees further was possible with assistance, 
but was painful.  Flexion was to 80 degrees.  Repetitive 
motion was done, but the examiner considered it meaningless.  
The veteran was unable to bend the knee or squat.  The knee 
was stable.  The examiner diagnosed degenerative joint 
disease of the left knee status post multiple surgeries with 
chronic pain and limitation of motion.  

A September 2005 VA orthopedic clinic record reflects that 
the veteran received Hyalgan injections for his left knee.

A January 2006 VA medical record reflects that the veteran 
was seen for complaints of left knee pain and left leg 
swelling.  It was noted that the veteran wore a knee brace on 
the left knee.

A February 2006 VA medical record indicates that the veteran 
was given Hyalgan injections for his left knee, but that the 
veteran thought they were unsuccessful because he only 
obtained relief for two months.  It was noted that the 
veteran used crutches for prolonged walking and used a cane 
around the house.  On examination, the left knee was without 
effusion.  Range of motion was recorded ass  from 0 degrees 
to 95 degrees.  Pulses were +2 with only minimal or trace 
edema.  The examiner's impression was osteoarthritis of the 
left knee.  It was noted that the veteran was unsure whether 
to undergo a total knee replacement procedure.

In a signed statement received in April 2006, the veteran 
reported that VA was going to provide a mobile scooter for 
walking long distances, and that, at present, he needed to 
use a cane or crutches at all times.

A February 2007 notice that the Social Security 
Administration (SSA) sent to the veteran indicates  that the 
veteran received Social Security disability payments from 
September 2000 to August 2005 for a disorder of muscle, 
ligament and fascia, which included the left knee injury.  
In a signed statement received in March 2007, the veteran 
wrote that the VA issued the knee brace he wore since 1992 
and that an unnamed doctor had told him to continue to wear 
it.  

During the April 2007 RO heating,  the veteran testified that 
he had problems bending his left knee, that the knee swelled 
when pressure was put on it, that his knee joint was a little 
loose, and that he wore a knee brace, which he wore most of 
the time (Transcript at pp. 1-2).  He also testified that 
left knee problems were the cause of his losing his job 
(Transcript at pp. 2-4).  The veteran said he did nothing 
after he lost his job in March 2000 because of trouble with 
his knee (Transcript at p. 4).

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In this case, the 30 percent rating for the veteran's 
service-connected residuals of a left knee injury has been 
assigned under , Diagnostic Codes 5010-5262 (for arthritis 
rated on the basis of  trauma to and impairment of the tibia 
and fibula).  See 38 C.F.R. §§ 4.27, 4.71a.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis (established by x-ray) under DC 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following ratings are 
assignable:  for flexion limited to  45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg extension is evaluated, the following ratings are 
assignable:  for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent. 

Under Diagnostic Code 5262, a 30 percent rating is warranted 
for malunion of the tibia and fibula with marked knee or 
ankle disability.  A 40 percent rating is warranted where 
there is nonunion of the tibia and fibula, with loose motion, 
and requiring a brace.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the medical evidence in light of the above 
criteria, the Board finds that a rating in excess of 30 
percent for the veteran's residuals of a left knee injury is 
not warranted.
Collectively, the medical evidence indicates that the 
veteran's left knee disability is appropriately characterized 
as arthritis of the left knee joint, without ankylosis of the 
knee, analogous to malunion of the tibia and fibula with 
marked knee disability, consistent with a 30 percent rating 
under DC 5262.  As indicated above, on VA examination in 
December 2000 the veteran's left knee range of motion was 
flexion to 100 degrees and extension to 0 degrees (the normal 
range of motion for the knee, as reflected in 38 C.F.R. 
§ 4.71, Plate II, is from 0 to 140 degrees flexion and 0 
degrees extension).  There was no abnormality to varus or 
valgus stress.  

On VA examination in April 2002, flexion of the left knee was 
from 5 degrees to 20 degrees.  The examiner also noted that 
the veteran was wearing a knee brace and that both legs 
measured from the anterior superior spine of the ileum to the 
medial malleolus of the ankle were equal.  The report of the 
January 2005 VA examination noted flexion to 60 degrees and 
extension to 0 degrees.  The examiner noted that the veteran 
related that the patella was dislocated on one occasion which 
was corrected by surgery and that there had not been any 
recurrent dislocations of the patella since that surgery.  It 
also was noted there was no evidence of ankylosis of the 
knee.  No edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement 
were noted as objective evidence of painful motion.  

A May 2005 VA orthopedic consultation record notes that range 
of motion of the left knee was associated with crepitus and 
grinding and was recorded as from minus 20 degrees to 80 
degrees.  The knee was noted as clinically stable.  On August 
2005 VA examination, the veteran had left knee range of 
motion of flexion to 80 degrees and extension to minus 15 
degrees.  It also was noted that the knee was stable and that 
there were no episodes of dislocation or recurrent 
subluxation or of inflammatory arthritis.  VA x-rays 
reflected osteoarthritis of the left knee.  

The evidence of record noted above reflects malunion of the 
tibia and fibula, and not nonunion of the tibia and fibula, 
as all examinations have  revealed that the fracture was well 
healed.  The August 2005 VA examiner diagnosed degenerative 
joint disease of the left knee status post multiple surgeries 
with chronic pain and limitation of motion.  While the 
medical evidence also makes frequent reference to the veteran 
wearing a soft knee brace, nowhere in the medical evidence is 
there evidence that a physician had ordered the veteran to 
wear such a brace.  A 40 percent rating is not warranted 
where, as here, the tibia and fibula are united, and do not 
necessarily require a brace due to loose motion or to prevent 
weakness and instability.  The Board points out that the 
assigned 30 percent rating for marked knee disability takes 
into consideration the extent of functional loss due to the 
veteran's pain, consistent with 38 C.F.R. §§ 4.40 and 4.45, 
as well as DeLuca. 

Further, there is no other diagnostic code pursuant to which 
a higher rating for the veteran's left knee disability could 
be assigned.  Even considering the veteran's complaints , the 
medical evidence does not indicate that the veteran's left 
knee is ankylosed, or that there is limited  extension of the 
left leg to 30 degrees or more, so as to warrant assignment 
of the next higher a 40 percent rating under Diagnostic Codes 
5256 and 5261, respectively.  Moreover, none of the other 
diagnostic codes  for rating musculoskeletal knee 
disabilities provides for assignment of a rating greater than 
30 percent.  See 38 C.F.R. § 471a,  Diagnostic Codes 5257, 
5258, 5259, and 5260.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board notes that VA has found no showing that the 
veteran's service-connected knee disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321 (cited in the June 2002 SOC, 
and addressed in March 2006 and January 2007 letters from the 
RO's Veterans Service Center Manager (VSCM), and the Director 
of VA's Compensation and Pension (C&P) Service respectively).  
While the record indicates that the veteran's left knee 
disability was a factor in him having to discontinue his job 
in a textile mill (as discussed in more detail, below), some 
interference with employment clearly is contemplated in the 
current 30 percent rating.  However, more interference, due 
solely to the left knee, is not shown.  There also is no 
objective evidence that the disability warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, as 
found by VA's C&P Director, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Moreover, given those procedures, the 
Board notes that it is without authority to assign an extra-
schedular rating.  Id.

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for residuals of the veteran's left 
ankle injury must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against 
assignment of a the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2007).

The veteran's service-connected disabilities consist of 
residuals of a left knee injury (rated as 30 percent 
disabling); status post injury to nose (rated as 10 percent 
disabling); gastritis with gastroesophageal reflux disease  
(rated as 10 percent disabling); and left foot and ankle 
disability associated with left knee injury (rated as 10 
percent disabling).  The veteran's combined disability rating 
is 50 percent.  38 C.F.R. § 4.25 (2007).  Thus, because he 
does not have a single disability rated 60 percent disabling, 
or a combined disability rating of 70 percent, the veteran 
does not meet the minimum percentage requirements under 38 
C.F.R. § 4.16(a) (2007).

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In his March 2001 application for Increased Compensation 
Based on Unemployability, the veteran stated that he had 
completed school through the 8th grade and that he had passed 
a community college electrician's course, but was now unable 
to perform that job because it required climbing and long 
periods of standing and walking.  He also stated that he 
worked from October 1966 to March 2000 as a fixer for 48 
hours per week earning a maximum of $2,000 per month.  He 
also indicated that his disability affected his full time 
employment as of 2000, that he had last worked full time at 
that time, and that he left his job because of his left knee 
disability.  The Board will consider the veteran's assertions 
in light of the objective evidence of record.

In a February 2001 letter, the veteran's private physician, 
Dr. A.G.M., stated  that the veteran was still disabled due 
to pain from degenerative arthritis.

Dr. A.G.M. stated in a letter dated in November 2001 that the 
veteran was still disabled due to his left knee injury that 
had caused degenerative arthritis.  The veteran was no longer 
able to endure long periods of standing, walking or heavy 
lifting.  Dr. A.G.M. also related that the veteran lost his 
job with Fieldcrest Cannon due to this injury.

In a January 2001 letter, a personnel official from 
Pillowtex/Cannon, reported that the veteran had worked for 
the company from October 1966 until he was laid off in March 
2000 because he was unable to perform his job.  

In October 2001, the personnel official at the veteran's 
former employer wrote that the veteran worked at their 
Fieldale Towel plant in Virginia until he was transferred to 
their Eden, North Carolina plant in February 2000, a month 
before he was laid off.  She wrote that the medical 
department at Fieldale restricted the veteran's work for the 
past few years because of his knee problems.  She said that 
he was employed as a Packaging Server at the Decorative 
Bedding plant in Eden in hopes that would be easier on the 
veteran's knee.  However, after one month, the veteran was 
laid off due to the increased pain in his left knee. 

The veteran was denied VA vocational rehabilitation benefits 
in February 2003.  A VA counseling report of the same date 
noted that the veteran did not complete high school, but did 
complete an electrician's certification program under VA 
vocational rehabilitation in 1986 and 1987.  He declined an 
opportunity to complete his GED, and was reported not 
interested in any further education or training.  The veteran 
related that he did not foresee returning to work.  He has 
more than 20 grandchildren and great-grandchildren.  It was 
noted that the veteran enjoyed family life and support, that 
he maintained automobiles and had a driver's license.  There 
was no reported history of alcohol abuse or social deviant 
behavior.

The August 2005 VA examiner initially opined that it was as 
likely as not that the veteran's service-connected 
disabilities, particularly residuals of his left knee injury, 
rendered him unemployable.  In an October 2005 memorandum, he 
same examiner essentially reiterated his earlier comments.  
However, the in a February 2006 addendum to the prior 
examination, the physician clarified that, while the veteran 
would be disabled from undertaking physical work where he had 
to be on his feet and walking, he was not prevented from 
undertaking sedentary type employment.  

In January 2007, at the request of the RO's VSCM, the C&P 
Director reviewed the evidence of record, first determining 
that the veteran's service-connected disabilities did not 
meet the schedular requirements for entitlement to a TDIU.  
In reaching the decision that the evidence, in its entirety, 
did not establish that the veteran was precluded from gainful 
employment due to service-connected disability, the Director 
noted consideration of specific documents, to include the 
February 2003 vocational counseling note reflecting the 
veteran's statement that he did not foresee returning to 
work.  The Director also noted that the veteran had been 
granted Social Security disability benefits in March 2000 for 
a primary diagnosis of disorders of muscle, ligament, and 
fascia with a secondary diagnosis of other disorders of the 
respiratory system, but noted that medical records in the 
file also disclosed that the veteran had been diagnosed with 
cancer of the left vocal cord.  The Director also emphasized 
that the VA physician that examined the veteran in August 
2005 later clarified his initial opinion and concluded that 
the veteran's left knee disability did not prevent him from 
undertaking sedentary type work.  

A March 2007 signed statement by W.R., MSN, a VA nurse, 
indicated that the veteran was unable to unable to work since 
March 2000 due to pain and edema to his left knee.  She wrote 
that this occurred in spite of the veteran's use of a knee 
brace and high doses of pain medications.  The veteran 
depended on a cane, crutches and a motorized scooter due to 
the traumatic arthritis in his left knee.  The nurse 
concluded that it was her professional opinion that the 
veteran was unemployable secondary to his traumatic knee 
injury and disability.

Considering the evidence in light of the above, the  Board 
finds that preponderance of the evidence weighs against the 
claim for a TDIU.

Initially, the Board notes that while the VA treatment nurse 
provided an opinion that tends to support the claim, the full 
extent of, and rationale for, the opinion was not clearly 
expressed.  For example, while the nurse characterized the 
veteran and unemployable, she alluded to his last job (which 
he ceased working as of March 2000), but did not specify 
whether the veteran's disability precludes all forms of 
substantially gainful employment.  Moreover, the opinion does 
not reflect clear consideration of the veteran's documented 
medical history and the extent of impairment resulting from 
veteran's other service-connected disabilities or his 
nonservice-connected disabilities-the latter to include 
cancer of the vocal chord-which had manifested by the time 
she wrote her March 2007 statement.  She also did not comment 
on the VA physician's conclusion that the veteran is able to 
do sedentary -type work.

By contrast, the VA examiner-a physician-ultimately 
tendered an opinion that the veteran should be able to 
maintain some type of sedentary employment, an opinion that 
weighs against the claim for a TDIU.   That opinion was not 
only based on medical examination of the veteran, but-like 
the opinion of the C&P Director-based on full review of the 
claims file.  While such a review is not necessarily required 
in every case (see VAOPGCPREC 20-95 (July 14, 1995)), such a 
review is important here in considering the extent of 
impairment, and resulting impact on employability, of all the 
veteran's disabilities, not only his left knee.  The Board 
thus finds that the physician's opinion constitutes the most 
probative medical opinion on the unemployability question..  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The points out that, to whatever extent the veteran is 
offering his own written and oral assertions, as well as 
those of his wife and representative, to establish that he is 
totally disabled due to his left knee disability, the Board 
emphasizes that, as laypersons not shown to have the 
appropriate training and expertise, none of these individuals 
is competent to render a probative (i.e., persuasive) opinion 
on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  As such, the lay 
assertions in this regard have no probative value.

Finally, the Board notes, that aside from the medical opinion 
evidence, the C&P Director has determined-on the basis of 
his full review of the record-that a TDIU, on an extra-
schedular basis, is not warranted.  That fact effectively 
disposes of the matter, given that the veteran does not meet 
the minimum percentage requirements for a TDIU under 
38 C.F.R. § 4.16(a), and given the clear procedures for 
assignment of an extra-schedular TDIU set forth in 38 C.F.R. 
§ 4.16(b), the Board is without authority to make such an 
award in the first instance.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against award of a TDIU, to include on an extra-schedular 
basis, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1999). 




ORDER

A rating in excess of 30 percent for residuals of a left knee 
injury is denied.

A TDIU, to include on an extra-schedular basis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


